Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 8-11 depend from a non-existent claim 13, this rendering these claims indefinite.  It will be assumed for purposes of the remainder of this action that these claims were intended to depend from claim 7 given the reference to elements that are not introduced until claim 7 but clarification is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,931) taken in view of JP 59-230736 to Hasegawa.
	Ring discloses a tire bead setting assembly including an annular frame (12), a plurality of pivotally mounted magnetic segments (34) each with a bead retaining surface (46), means (42) for selectively rotating the magnet segments that is a piston/cylinder and thus substantially equivalent to the disclosed piston/cylinder, a plurality of pivotally mounted clamp segments (16) and means (26) for selectively rotating the clamp segments into engagement with a bead that is a piston/cylinder and thus substantially equivalent to the disclosed piston/cylinder.  Further, each clamp segment (16) includes a clamp arm comprising a multi-piece construction given the presence of plural parts 28 and 32 (as well as the bolt connecting them - best shown in fig. 7).  A rotary encoder is not disclosed.
	Hasegawa is also directed to a bead setter with radially movable segments (and can include a swing type (and thus pivoting, i.e. akin to that of Ring) movement instead of the depicted linear radial movement - note second paragraph on page 5 of the supplied translation) 
	As to claims 2-3, attachment of the detector to the frame with an interconnecting link is suggested and thereby rendered obvious by Hasegawa and the particular mechanical connection between the encoder and crank arms would have been readily and routinely selected and optimized by the ordinary artisan dictated by routine mechanical and space concerns, it being particularly obvious to utilize a link/arm or links for the connection in light of the use of links by Ring for all the clamp segment motions as well as the exemplary suggestion .
Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,931) taken in view of JP 59-230736 to Hasegawa as applied to claim 1 above, and further in view of JP 2006-142584 to Hasegawa et al.
	As to claim 7, providing the clamp arms of Ring with pivotally connected radially inward and outward pieces would have been obvious in view of Hasegawa et al. (‘584) which teaches providing the bead holders in a bead setter as two pieces pivotally connected so the radially inner piece can tilt if it contacts the drum/band and thereby prevent damage or deformation.  In particular, Hasegawa et al. teaches pivotally connecting the radially inner bead setter clamp 
	As to claim 9, the tilting depicted in fig. 17 of Hasegawa et al. appears to be generally about 45 degrees and therefore such a tilting/rotating capability would have been obvious.  As to claim 11, the inward and outward pieces as taught by Hasegawa et al. engage at respective mechanical stop surfaces (11b/11d, 15d) that cooperate to align the pieces in the normal functional positions thereof.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and JP 2006-142584 to Hasegawa et al. as applied above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)].
	Hasegawa et al. (‘584) provides for tilting of the lower bead clamp piece but does not appear to provide a way to bias or urge it back to the normal operative position.  It would have been obvious to include a torsion spring around the pin in a pivoting structure following Hasegawa et al. to provide a return motion of the pivoting part and thereby avoid having to manually restore the piece in view of Harding or Stokes which each teach such a torsion spring for providing the restoration force to a similar pivoting bead setting piece.  In particular, Harding includes a torsion spring (57) around the pivot pin (53) of a pivoting member (51) and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and JP 2006-142584 to Hasegawa et al. as applied above, and further in view of Griebling (US 5,300,180).
	Hasegawa et al. (‘584) teaches advantageously providing for tilting of the lower bead clamp piece but does not appear to provide a way to bias or urge it back to the normal operative position.  It would have been obvious to include a resilient spring extending between the inner and out pieces in a pivoting structure following Hasegawa et al. to provide a return motion of the pivoting part and thereby avoid having to manually restore the piece in view of Griebling which teaches such a spring for providing the restoration force to a similar pivoting bead setting piece.  In particular, Griebling includes a spring (36) between the inner (35) and outer (11) pivoting parts to bias the inner part into the at-rest position.  Guided by this known and conventional use of resilient spring to provide the restorative force to a pivoting member in a bead setter, it would have been obvious to include such between the inner and outer part in a pivoting attachment following the Hasegawa et al. teachings for only the expected and .
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa as applied to claim 1 above, and further in view of Griebling (US 5,300,180).
	As to claim 7, providing the clamp arms of Ring with pivotally connected radially inward and outward pieces would have been obvious in view of Griebling which teaches providing the bead holders in a bead setter as two pieces pivotally connected so the radially inner piece can pivot if it contacts the plies and thereby prevent damage without sacrificing bead setting accuracy.  In particular, Griebling teaches pivotally connecting a radially inner bead setter clamp piece (25) to a radially outer part thereof (11) with a pin (33) so as to allow it to pivot and thereby prevent damage when withdrawn without sacrificing bead setting accuracy (e.g. col. 2, lines 14-43).  Guided by this teaching, it would have been obvious to structure the clamp arms of Ring as radially inner and outer pivotally connected pieces to allow pivoting away from any ply contact with an expectation of being able to avoid any consequent damage without sacrificing bead setting accuracy.  A bead setting assembly as required by claim 7 would therefore have been obvious.
	As to claim 8 and 10, the resilient spring (36) provides a resilient member between and connecting the parts and would seemingly provide a spring loaded fastening pin fastener given that the spring loads the pin fastening between the parts.  As to claim 9, the pivoting depicted in fig. 10 of Griebling appears to be less than 45 degrees but there is nothing in the mechanical interconnection between the pieces that would prevent additional pivoting such that a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and Griebling (US 5,300,180) as applied to claim 1 above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)].
	As already noted, the spring/pin in Griebling was considered to satisfy claim 8.  Alternatively, it would have been obvious to include a torsion spring around the pin in Griebling to aid in the return motion of the pivoting part in view of Harding or Stokes which each teach such a torsion spring for providing the restoration force to a similar pivoting bead setting piece.  In particular, Harding includes a torsion spring (57) around the pivot pin (53) of a pivoting member (51) and Stokes includes a torsion spring (108) about the pivot pin of a pivoting member (100).  Guided by this known and conventional use of torsion spring around the pivot pin to provide the restorative force to a pivoting member in a bead setter, it would have been obvious to include such around the pivot pin in a pivoting attachment following the Griebling teachings for only the expected and predictable results, this providing the pin as a spring loaded mechanical fastener as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 24, 2021